/ Case 1:19-cv-04275-RLY-DML Document 1-24 Filed 10/21/19 Page 1 of 10 PagelD #: 253

\WETNGS2  wrerview

ISSUE: TERMINATION — SEX DISCRIMINATION

COMPLAINANT: Bryant Graham

RESPONDENT: University of Indianapolis

ICRC NO: EMse18020098

EEOC NO: 24F-2017-00257 oe

WITNESS: Ardella Burkes — Quest Director of HR 6/6/18
630-627-7708

1. How long have you been employed by Quest? 1 year June 2018

2. Who conducted the investigation in the October 2017 of Complainant’s alleged
fraternization with a University student?

Acting GM (Jason Rosegay) took the initial report. Anything involving a student is
not handled by Quest. The University’s Title IX Coordinator (name unknown)
conducted the investigation. The Coordinator then reported the findings to the GM
Jason Rosegay. They don’t give us the details because it’s deemed confidential. The
University determined fraternization had taken place but incident was not
terminable. The Title [IX Coordinator requested we create a fraternization policy
which we did immediately.

3. Who conducted the investigation into the February 2018 of Complainant’s alleged
fraternization with a University student?

Chef Bright was made aware of the allegations. The allegations were reported to
the Title IX Coordinator who conducted an investigation and determined based on
student and witness statement, sexual harassment and fraternization had taken
place. (Witness states CP provided a statement after investigation concluded. CP
admitted to ICRC during Intake that he did not submit statement until investigation
ended and terminated.)

4, Did you inform Complainant of his suspension pending an investigation?

Yes. And he also received a letter from the manager reiterating the reason for the
suspension.

 
Case 1:19-cv-04275-RLY-DML Document 1-24 Filed 10/21/19 Page 2 of 10 PagelD #: 254

} Lj

. Did you ask Complainant to provide a statement regarding the allegations? If so, did you
give him a deadline for submission?

Yes, I asked him provide his statement right away because they are currently
investigating him. He was reluctant to give a statement. The manager also asked
him for a statement. When he called me, I told him that if he had something to say,
this would be the time. He did not submit his statement until the investigation was
over.

. Did Quest interview witnesses India Graves and Taylor Woods?

No, the Title [X Coordinator (name unknown) conducted the investigation because
the report involved a student. Quest made its decision to terminate based on the
report for the Title IX Coordinator.

. After Complainant’s first suspension, or at any time during his employment, did you tell
Complainant to be on his stuff because Respondent was going to try and get rid of him
because management was upset he made a report with the Board of Health regarding the
conditions of the universities kitchen.

No, those are not words that [ would even use. I did have a conversation with him
that he needs to be sure he watches what he says and does. Because he doesn’t want
anything to be construed as sexual harassment or fraternization. I was not aware he
called the Board of Health.

. Is there anything else you'd like to add? No.

Ue. Gurldes skort Uuto vo \S Unearth
00 Quast Jno oan

ORs (> uncutute to Uhok Ourmeted
Qwretrt 9 User skuswntk Er oher’ LAVAGE TION

Wy"

 
_ Case 1:19-cv-04275-RLY-DML Document 1-24 Filed 10/21/19 Page 3 of 10 PagelD #: 255

)

WITNESS INTERVIEW
ISSUE: TERMINATION — SEX DISCRIMINATION

COMPLAINANT: Bryant Graham

RESPONDENT: University of Indianapolis

ICRC NO: EMse18020098

EEOC NO: 24F-2017-00257 oo

WITNESS: Sheila Deloney — Cashier 317-313-6725 5/16/18

1. How long have you been employed by Quest Food Management Services?

3 years Since 2015, I worked there before Quest got the contract. They kept me
and made me a Quest employee (Complainant reported witness was a cook but she
states she was a cashier.)

2. Did you work with Complainant the entire time you were employed?

Weaseme worked the same hours but not the same department or area. Witness
states she worked at the other end of cafeteria.

3. How were you involved in the 2017 allegation that Complainant raped a student?

No. but I heard the rumors. Witness confirmed she was not interviewed by any
member of mgmt. regarding allegation.

4, Was the 2017 and 2018 complaint regarding the same student or a different student?
It was regarding a different student

5, What knowledge do you have about his suspensions?
He told me he was suspended for inappropriate conversations and dealings with
students

6. What knowledge do you have about Complainant’s terminations? None.

7. Is there a policy prohibiting staff from dating or being involved with students?

fas.
Totally against policy. We have to leaders, we are not to put ourselves in that

situation because we are adults. There is no$ fraternizing.

8. Is there anything else you'd like to add? No. I just wish him the best.

 
Case 1:19-cv-04275-RLY-DML Document 1-24 Filed 10/21/19 Page 4 of 10 PagelD #: 256

WITNESS INTERVIEW
ISSUE: TERMINATION — SEX DISCRIMINATION

COMPLAINANT: Bryant Graham

RESPONDENT: University of Indianapolis

ICRC NO: EMse18020098

EEOC NO: 24F-2017-00257

WITNESS: Isiah Teague - Cook 314-475-4449 5/15/18

1. How long have you been employed by Quest Food Management Services?

July 2017 — January 2018.

2. Did you work with Complainant the entire time you were employed? July 2017 -
January 2018.

3. What knowledge do you have about suspension? He was suspended twice for the same
allegations (involvement with student) with the same student. They did an
investigation but they never really asked everyone who worked on the team. The
Chef and Head Chef questioned me but when the top people from Quest came
down, they never investigated me! Mr. Graham worked the front line. Mr. Graham
was by the book, the University tried to cut corners. The health department would
come in ding them on stuff. The student would come to Graham’s line and ask for
him and flirt with him. They never had sex though. I didn’t understand where the
whole rape thing came about. The university was not involved in the investigation.
In the beginning of this year I was not there for that incident.

Ls 'vhnLse
He believes CP was suspended for about 2-3 weeks. It might have been longer.

*
They had gone on a date. Bryant didn’t take the girl where she wanted to go so he
took her back to where she stayed. About a week and a half after the dats the

allegation came {0 his knowledge, they only had the one date.
Winns wekes

4. Is there a policy about staff dating students? There was never a policy. The only
_ policy they did enforce was sexual harassment.
_ , Case 1:19-cv-04275-RLY-DML Document 1-24 Filed 10/21/19 Page 5 of 10 PagelD #: 257

y .

} od

COMPLAINANT INTERVIEW
ISSUE: TERMINATION — SEX DISCRIMINATION

COMPLAINANT: Bryant Graham 6/5/18
RESPONDENT: University of Indianapolis
ICRC NO: EMse18020098

EEOC NO: 24F-2017-00257

1.

State your current address and current telephone number (or number where a message can be left
for you.)

Bryant Graham
6657 Stanhope Drive
Indianapolis, IN 46254

Bryantgraham9611@gmail.com

Quest Reports the following:

2. You met with Chef Bright and GM Jason Rosegay on 10/30/17 to confirm reports it received you

were associating with a student. During your meeting you admitted that you’d asked the student
in question out on a date. You picked her up at her home but, had to take her back home before
the date started because she started her menstrual cycle in your car.

Yes, I told them I met her outside of the school. When they found out, the lady asked them
what are they talking about? They put me on leave with pay while they investigate the
report. I didn’t know she went to the school when I met her.

On 10/24/17 you came to Chef Bright on GM Jason Rosegay regarding rumors were being spread
by an employee that you raped a student.

No I didn’t, An employee told them a student told her I raped her.

Quest also asserts you were never accused of raping a student. You were accused of sexual
harassment and fraternization.

They accused me of sexually touching someone and a whole bunch of stuff. I made a lot of
enemies when I took photos and stuff and got the health department involved.

You were suspended with pay pending Quest’s investigation into the report of your fraternization
with a student. On 11/7/17, Quest President Nick Saccaro advised you to report back to work.
When you didn’t respond, Quest sent you a second notice on 11/9/17 to report to work. You
reported to work that following week.

Yes I did.
_ Case 1:19-cv-04275-RLY-DML Document 1-24 Filed 10/21/19 Page 6 of 10 PagelD #: 258
j 3

6. Upon your return, you were advised of Quests new policy implementation “Student Non-
Fraternization Policy.”

False. They told everyone about the policy about the mandatory meeting in January 2018
not when J returned in November 2017,

7. On 2/7/18 Quest was notified by a University employee that it was reported you sexually
harassed a University student. As a result of the report Ardefla Burkes placed you on paid
investigative leave until the investigation was completed. Respondent informed Quest there was
evidence of sexual harassment and fraternization. Because you violated Quest’s Harassment
Policy and Student Non-Fraternization Policy, Quest made the decision to terminate your
employment.

They couldn’t even give me a date of when the incident allegedly happened. I was out of the
country for 10 days. They tried to make it stick by getting several employee involved in
this.

CP informed I was unable to speak to witness Chef Jeff Birinhim because he hasn’t
returned my call (5/15/18). And witness Chef Bright stated he did not want to give
a statement (5/16/18). CP advised to have Chef Jeff Birinhim contact me before
6/15/18 to give his statement.
Case 1:19-cv-04275-RLY-DML Document 1-24 Filed 10/21/19 Page 7 of 10 PagelD #: 259

a

COMPLAINANT REBUTTAL INTERVIEW
ISSUE: TERMINATION — SEX DISCRIMINATION

COMPLAINANT: Bryant Graham 5/15/18
RESPONDENT: University of Indianapolis
ICRC NO: EMse18020098

ELOC NO: 24¥F-2017-00257

1.

State your current address and current telephone number (or number where a message can be left
for you.)

Bryant Graham

6657 Stanhope Drive
Indianapolis, IN 46254
Bryantgraham9611@gmail.com

Respondent states the following:

2.

You were employed by Quest Food Management Services and assigned to University of
Indianapolis. Admit

Quest’s Director of Human Resources is Ardella Burkes and is not employed by

Respondent. Admit

Although Respondent may have known about the allegation that you had been involved
with a University student, Quest made the decision to suspend and terminate you
employment. I understand. Ardella told me the campus did an extensive
investigation and found out that the information was true.

Respondent cooperated in Quest’s investigation of the allegation you were involved with
a University student, however, it did not make the decision to suspend you or terminate
your employment. Ardella told me University of Indianapolis did an investigation.
No one ever interview me. They couldn’t even tell me when the allegations took
place. one d

During your employment, did you ever ask a student for their number? No

During your employment, did you ever ask a student to go to a concert or go out with
you? No

During your employment did you ever come up behind a student and grab them from
behind? No

 
4

Case 1:19-cv-04275-RLY-DML Document 1-24 Filed 10/21/19 Page 8 of 10 PagelD #: 260

9. Is there anything you'd like to add? Quest sent me a statement because of Title 9

something, something, something. After my first suspension, Ardella came on
campus and asked me what my attendance was like. She told me to be on my shit,
because they are going to try and get rid of me. Iwas not liked at the job because
I’m a little bit about the book. The management team was upset because I have
pictures and recordings of the kitchen conditions and reported the University to the
Health Department. Complainant will provide a copy of the Statement he received
from Quest before 5/25/18.

Complainant provided the name and ‘contact information for his witnesses:

Chef Jeff Birinhim 317-444-1950 witnessed Complainant’s 2". suspension

Executive Chef Scott Bright 765-464-4264 witnessed accusations and what was going
On. In his first week at job, Chef Bright was accused of being involved with “being
involved with a student (accused of touching a student).

Cook Sheila LNU 317-313-6725 witnessed both incidents. She was the person who
initially accused Complainant of raping a student in November 2017.

Cook Isiah LNU 314-475-4449 witnessed everything
/ Case 1:19-cv-04275-RLY-DML Document 1-24 Filed 10/21/19 Page 9 of 10 PagelD #: 261

COMPLAINANT INTERVIEW
ISSUE: TERMINATION — SEX DISCRIMINATION

COMPLAINANT: Bryant Graham 3/20/18
RESPONDENT: University of Indianapolis
ICRC NO: EMse18020098

EEOC NO: 24F-2017-00257

1,

State your current address and current telephone number (or number where a message can be left
for you.)

Bryant Graham
6657 Stanhope Drive
Indianapolis, IN 46254

Bryantgraham9611@gmail.com

What was the length of your employment? August 3, 2017 —-February 13, 2018

What position did you hold at the time of your termination? Started as Lead Cook and
promoted to Sous Chef approximately November 2017.

Who informed you of your termination? Give name, race, sex and position.

WR Director Ardella Burkes (female)

What reason(s) was/were given for your termination? She told me I was terminated
because the allegations of raping a minor were confirmed.

What previous discipline had you received and when? The only other discipline I
received was November 2017 when I was suspended with pay pending the first
allegation of raping a minor. The investigation determined the allegations were false
and I was reinstated.

Is the person who hired you the same person who terminated you? No. I was hired by
the GM (a male)

What other persons were terminated for this same reason? Give name, address, telephone
number, sex, race and position held. Not to my knowledge
Case 1:19-cv-04275-RLY-DML Document 1-24 Filed 10/21/19 Page 10 of 10 PagelD #: 262

9,

10.

  

12,

13.

14.

Does Respondent have a policy regarding employees interacting with students?

Yes, we are restricted from fraternizing between students and faculty.

Were criminal charges filed against you? No, not to my knowledge.

aber of all witnesses to the

What would you like to see happen as a result of filing your Complaint?

Compensation for lost wages.

Why do you feel Respondent discriminated against you based on your Sex?

Prior to being suspended, I had a meeting with Ardella, Executive Chef Scott Bright
and GM Jeff Fell. During the meeting Ardella informed me about the 2"
allegations of sexually harassing and put my hands on someone. Ardella said I have
witnesses” I told Ardella that they failed the first time so now they are coming back
a second time to make it stick.

Ardella said it has nothing to do with “Quest this time.” Quest is my employer who
contracts with Respondent.

Is there anything you'd like to add?

~ Once I filed a complaint with Corporate HR (Ardella) regarding pictures of

potential health and safety issues regarding food service. After the complaint to the
health department Ardella came to the school and personally pulled me to the side
and said, “Bryant, they are going to try and get rid of you. Be on your shit. She
asked me how my attendance was. I told her my attendance is good.

If there was alleged or substantiated claims of rape, there are 4 different police on
campus. Why weren’t they involved and why was I not arrested. They just
wanted to get rid of me.

 
